 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK WHEATEN,                          Case No. 1:18-cv-00885-JLT (PC)

12                       Plaintiff,             ORDER VACATING ORDER FOR PLAINTIFF
                                                TO SUBMIT ADDITONAL INFORMATION TO
13           v.                                 EFFECTUATE SERVICE OF PROCESS ON M.
                                                CAPOCCIAMA
14    KNOLL, et al.,
                                                (Docs. 28, 29)
15                       Defendants.
16

17          On April 24, 2019, the U.S. Marshal returned the unexecuted summons for Defendant M.

18   Capocciama. (Docs. 21.) The Marshal reportedly received information that this Defendant no

19   longer works for the Federal Board of Prisons, that no forwarding information, neither a full name

20   nor identifiers were provided, and that this Defendant was unable to be located. (Id.) Thus, the

21   Court gave Plaintiff opportunity to provide all additional information that he believes might assist

22   in identifying and/or locating this Defendant. (Doc. 28.) On July 2, 2019, the U.S. Marshal filed

23   an executed waiver of service from this Defendant. (Doc. 29.) Thus, additional information for

24   service is no longer needed.

25   ///

26   ///

27   ///

28   //


                                                      1
 1          Accordingly, the order that issued on June 27, 2019 (Doc. 28), for Plaintiff to provide
 2   additional information as to where Defendant M. Capocciama may be located and/or to assist in
 3   the identification is VACATED.
 4

 5   IT IS SO ORDERED.
 6
        Dated:    July 8, 2019                                /s/ Jennifer L. Thurston
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     2
